People v Blunt (2016 NY Slip Op 05237)





People v Blunt


2016 NY Slip Op 05237


Decided on June 30, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2016

Mazzarelli, J.P., Renwick, Moskowitz, Gische, Gesmer, JJ.


5349/11 1637 4889/12 1636

[*1]The People of the State of New York,	 Respondent,
vRodney Blunt, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Andrew C. Fine of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sabrina Margret Bierer of counsel), for respondent.

Judgments, Supreme Court, New York County (Daniel P. FitzGerald and Ronald A. Zweibel, JJ. at pleas; Ronald A. Zweibel at sentencing), rendered March 7, 2013, convicting defendant of two counts of burglary in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 3½ to 7 and 2 to 4 years, unanimously affirmed.
As to the conviction under indictment 5349/11, defendant made a valid waiver of his right to appeal (see People v Lopez, 6 NY3d 248, 256 [2006]), which forecloses review of his excessive sentence claim. Regardless of whether defendant made a valid waiver of his right to appeal, we perceive no basis for reducing the sentence.
As to the conviction under indictment 4889/12, application by defendant's counsel to withdraw is granted (see Anders v California, 386 U.S. 738 [1967]; People v Saunders, 52 AD2d 833 [1st Dept 1976]). We have reviewed this record and agree with defendant's assigned counsel that there are no nonfrivolous points that could be raised on this appeal.
Pursuant to CPL 460.20, defendant may apply for leave to appeal to the Court of Appeals by making application to the Chief Judge of that Court and by submitting such application to the Clerk of that Court or to a Justice of the Appellate Division of the Supreme Court of this Department on reasonable notice to the respondent within 30 days after service of a copy of this order.
Denial of the application for permission to appeal by the judge or justice first applied to is final and no new application may thereafter be made to any other judge or justice.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 30, 2016
CLERK